UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
MIKEISHA BLACKMAN, et al.,          )
                                    )
              Plaintiffs,           )
                                    )                  Civil Action No. 97-1629 (PLF)
      v.                            )                   Consolidated with
                                    )                  Civil Action No. 97-2402 (PLF)
DISTRICT OF COLUMBIA, et al.,       )
                                    )
              Defendants.           )
____________________________________)


                                               ORDER

                For the reasons stated in the separate Opinion issued this same day, it is hereby

                ORDERED that plaintiffs’ petition for attorneys’ fees [2155] is granted in part

and denied in part; it is

                FURTHER ORDERED that the parties submit a joint proposed order to the Court

identifying the specific amount of attorneys’ fees, costs and expenses that defendants are required

to pay to plaintiffs’ class counsel consistent with the conclusions in the accompanying Opinion.

In order to do so, plaintiffs’ class counsel shall prepare a draft order identifying the specific

amount of attorneys’ fees, costs and expenses due to them and submit the draft to defendants’

counsel for review. No more than fourteen days after the plaintiffs submit the draft order to

defense counsel, the parties shall submit a joint proposed order to the Court.

                SO ORDERED.
                                               /s/___________________________
                                               PAUL L. FRIEDMAN
                                               United States District Judge
DATE: January 4, 2010